Citation Nr: 1134944	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a left hip disorder has been received, and, if so, whether service connection for a left hip disorder is warranted.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty from in the United States Marine Corps from July 1966 to February 1967, when he was given a disability discharge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied reopening of the appellant's claim of entitlement to service connection for a left hip disorder and denied his claim of entitlement to service connection for a spine disorder.  

In June 2011, a Board videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned Veterans Law Judge.  A transcript is in the claims file.

The Board notes that the claims file is a rebuilt file and that it appears that the appellant's claim for service connection for a left hip disorder was originally denied prior to the earliest claim now of record, which is dated in July 1999.  However, in a June 2000 rating decision, the left hip service connection claim was denied on the merits; the appellant was notified of the denial the next month, but he did not complete the procedural steps necessary to appeal the denial.  The basis of the denial was that the appellant's left hip condition had existed prior to his entry into service and that there was no evidence that the condition was permanently worsened due to his military service.  The June 2000 rating decision represents the last final action on the merits of the left shoulder claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The June 2000 RO rating action also represents the last final decision on any basis as to the issue of whether the appellant is entitled to service connection for a left hip disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board will consider whether any of the evidence submitted since the June 2000 rating decision constitutes new and material evidence.

The issues of entitlement to service connection for a left hip disorder and a lumbar spine disorder are addressed in the REMAND portion of the decision below and those two issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection for a left hip disorder was denied in a June 2000 RO decision; notice was given to the appellant the next month, but he did not complete the procedural steps required to appeal the denial.

2.  The evidence received since the most recent final unfavorable RO decision of June 2000, when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the appellant's claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the left hip disorder claim.


CONCLUSIONS OF LAW

1.  The June 2000 RO decision that denied the claim relating to service connection for a left hip disorder is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Additional evidence submitted subsequent to the June 2000 rating decision which denied the appellant's claim for service connection for a left hip disorder is new and material and is sufficient to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for a left hip disorder; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  The issue of entitlement to service connection for a left hip disorder is being remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the left hip service connection claim, such error was harmless and will not be further discussed.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The June 2000 rating decision, in which the appellant's left hip disorder service connection claim was finally disallowed on the merits, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the Board decision within the time period allowed.  

The June 2000 rating decision is also the last time the appellant's left hip disorder claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the June 2000 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for a left shoulder disorder was denied in essence because his service medical records indicated that the left hip condition existed prior to his entry into service and because the service medical records did not mention any permanent aggravation of said pre-existing left hip injury; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The evidence considered by the RO in making its June 2000 decision included such evidence as the appellant's DD Form 214, his service treatment records (STRs), his July 1999 VA Form 21-526; medical treatment records dated in July 1999, and March 2000; and written statements submitted by the appellant.  The evidence added to the record subsequent to the issuance of the June 2000 rating decision includes written statements from the appellant and his representative; VA treatment records dated in 2006; six written statements from high school friends of the appellant; and the appellant's June 2011 videoconference hearing testimony.

The appellant's STRs document that he underwent a pre-induction examination in September 1965; the clinical evaluation was normal.  On July 1, 1966, he was admitted for treatment of cellulitis of the left foot.  After marked improvement he was discharged on August 1, 1966.  On December 6, 1966, the appellant was examined and found to be physically qualified for transfer overseas.  Thereafter, the appellant appeared before a Medical Board in January 1967.  Physical examination in December 1966 had revealed left calf and thigh atrophy of approximately one inch each, as well as weakness of the hip abducting group.  The Medical Board found that the appellant had a diagnosis of an old dislocation of the left hip that was congenital and existed prior to his entry into service.  The Medical Board also found that the condition was not aggravated by the appellant's active military service.

A March 2000 private medical record indicates that the appellant had exhibited left pelvic limb shortening of one centimeter on physical examination, as well as muscular atrophy of the entire left pelvis limb with muscular tone loss.

The appellant submitted his request to reopen his claim for service connection for a left hip disorder in April 2007.  He testified at his June 2011 Board videoconference hearing that his left hip problems had been getting worse and that the same problems that had existed in service still existed today.  He further testified that he had not had any problems with his left leg prior to enlistment and that he had been physically active training for boot camp prior to his enlistment.  The appellant stated that he had sought medical treatment for his left hip shortly after service and that he had been told by a doctor that he had a dislocated hip that had not been treated properly; he said the doctor told him he needed an operation.

The appellant has submitted six written statements from men who knew him in high school; they also served in the military after high school.  The friends all stated that they had known the appellant to be very physically active while he was in high school, that he had participated in sports and that they were unaware of any physical defect.  The letter writers also recalled being surprised to hear that the appellant had received a disability discharge from the Marine Corps.

The Board notes that the appellant is competent to report that he did not experience left hip pain prior to service and that he experienced left hip pain during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In addition, the six letters from the appellant's pre-service friends indicating that the appellant did not exhibit any problem with his left hip coupled with his statements that he first experienced problems with his hip in service tends to show that the appellant's left hip was asymptomatic prior to service and became permanently symptomatic during service.  Thus, the claims file now contains evidence of aggravation of a left hip disorder in service.  

In light of the fact that the appellant has a current left hip diagnosis, and in light of the fact that he is competent to testify as to causation and continuity of his left hip symptomatology, this additional evidence shows that the appellant's left hip condition, if it did pre-exist service, may have been aggravated by his service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, supra, at 1336.  The Board therefore finds that the evidence submitted subsequent to the June 2000 rating decision provides relevant information as to the question of whether the appellant incurred any left hip pathology during his military service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a left hip disorder.  With the claim having been reopened, it is addressed in the REMAND section, below.


ORDER

The claim for service connection for a left hip disorder is reopened; to that extent only, the appeal is granted.

REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

The appellant has not been afforded any VA medical examination of his left hip or lumbar spine that could yield an opinion as to the etiology of his current pathology.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that the Veteran displayed symptoms related to the claimed left hip and lumbar spine conditions while he was in service which have continued to the present.  He has presented written statements and testimony to that effect.  In addition, there is in-service medical evidence showing a diagnosis of a left hip dislocation and left lower extremity muscle atrophy that was not present on entry, and a notation of "chronic back and leg pain."  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, the Board finds that the duty to assist in this case requires that VA medical opinions should be obtained on remand.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  VA compensation is paid for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  The evidence of record has raised the issue of direct incurrence of a left hip disorder, as well as the issue of aggravation of a pre-existing left hip disorder.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

On remand, as part of the review of the case, therefore, it should be determined whether, if a left hip disorder did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.  The AMC/RO should determine whether there is clear and unmistakable evidence that a left hip disorder pre-existed the appellant's entry into active military service in July 1966.  The AMC/RO should also determine whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.

On remand, the AMC/RO should obtain a medical opinion on these questions.  As discussed above, the duty to assist also requires medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the appellant has not been advised as to the evidentiary burden placed upon him in a case in which the presumption of soundness has been rebutted.  Readjudication on remand should reflect consideration of this theory and all other applicable theories.

Review of the evidence of record indicates that the appellant's service medical records may be incomplete, because no records relating to his treatment between July 1, 1966, and August 1, 1966, allegedly at Balboa Naval Hospital, are included in the claims file.  The RO did engage in various unsuccessful attempts to obtain these records.

In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  The RO made a formal finding of the unavailability of the Veteran's service records in November 2008.  However, it is unclear whether the RO has attempted to obtain other alternative records.  This should be rectified on remand.  In addition, the appellant's service personnel records may shed light on the place where he was treated and therefore should be obtained on remand.

Finally the evidence of record does not contain any VA treatment records dated after November 2006.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain all of the relevant private and/or VA treatment records not already of record and associate said records with the claims file.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A , the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

a.  If the presumption of soundness is deemed to be rebutted, advise the appellant as to the evidentiary burden placed upon him in a case in which the presumption of soundness has been rebutted.

b.  An appropriate period of time should be allowed for the appellant to respond and/or submit additional evidence.

2.  Take all appropriate steps to secure the rest appellant's Marine Corps medical records or alternative records, as well as his Marine Corps personnel records or alternative records.  In particular, inpatient treatment records for the month of July 1966 should be sought.

3.  Obtain any VA treatment records dated after November 2006.

4.  Contact the appellant to obtain the names and addresses of any other post-service medical care providers, private or government, who have treated him for his claimed left hip and lumbar spine pathology from 1967 to the present.  After securing the necessary release(s), obtain all available associated records that have not been previously secured.  

5.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, the schedule the Veteran for an orthopedic examination by an orthopedist or orthopedic surgeon due to the complexities of the matters at hand.  The purpose of the examination is to determine the nature, extent, onset date, and etiology of the claimed left hip and lumbar spine pathology.  The claims file must be made available to and reviewed by the examiner.  Any studies, such as radiographic examination, deemed necessary should be performed.  An opinion in response to the questions below should be obtained even if the appellant does not report for the examination.

The examiner should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any left hip and lumbar spine disorder found.  Specifically, the examiner is requested to delineate the current complaints related to the left hip and the low back and to provide an opinion as to whether it is as likely as not that any such documented left hip or spine disorder is related to symptoms or signs the appellant may have had prior to service, in service (July 1966 to February 1967) or within one year of service separation.  Reference should be made to all pertinent in-service and post-service private and VA medical evidence of record.

The examiner must offer opinions as to whether the appellant's documented left hip condition(s) pre-existed service; and if so, whether it is at least as likely as not that each pre-existing left hip disorder was aggravated (increased in severity beyond the normal progression) by any incident of service.  The examiner should offer an opinion as to the medical probabilities that the current left hip or lumbar spine pathology is attributable to the appellant's military service.  

The orthopedic examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached, with citation to medical literature as appropriate:

a.  What kind(s) of left lower extremity and lumbar spine findings and diagnoses has the appellant had?  Do any of these findings or diagnoses reflect the existence of a congenital disorder?  What kinds of symptoms are etiologically related to such findings and diagnoses?

b.  Define the term "lumbar scoliosis" and discuss the etiology, onset, and clinical course of that condition in general, as well as how it applies to the Veteran's situation, to include his description of being thrown off a bus in service.

c.  What is the likelihood, based on what is medically known about hip and spine pathology, that any of the appellant's current complaints are directly caused by or etiologically related to any incident of service?  

d.  What is the likelihood, based on what is medically known about lower extremity and spine pathology, that any complaints documented in service were symptoms of a pre-existing disorder as opposed to some other pathology from an intervening injury?  Discuss the appellant's symptomatology at entrance into service versus at time of discharge and his physical activities in-between time.

e.  On the basis of the clinical record and the known development characteristics of the currently diagnosed pathology, can it be concluded with clear and unmistakable certainty that any such diagnosed condition pre-existed the appellant's entry into active military service in July 1966?

f.  If any pathology clearly pre-existed military service, can it be concluded with clear and unmistakable certainty that the pre-existing condition did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the condition?

g.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's left hip or spine pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

7.  Upon receipt of the VA medical examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

8.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claims.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including direct service connection, presumptive service connection and aggravation of a pre-existing condition.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

9.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


